 Case 6:21-cv-00012-EKD Document 15 Filed 04/22/21 Page 1 of 2 Pageid#: 142




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA

WESTWARD INVESTMENT PROPERTIES, L.L.C.,
And
TONY DEMARCO WEST,
     Plaintiffs,                        Case No.: 6:21-cv-00012-EKD

v.                                                     NOTICE OF ACCEPTANCE

TESLA, INC. d/b/a Tesla Motors, Inc.,
     Defendant.


            PLAINTIFFS’ NOTICE OF ACCEPTANCE UNDER RULE 68(a)
      Now into court, through undersigned counsel, comes Plaintiffs Westward

Investment Properties, L.L.C., and Tony DeMarco West, and accepts the Offer of

Judgment propounded by Defendant Tesla under Federal Rule Civil Procedure 68 (a).

(See, Exhibit 1). Undersigned counsel has provided notice to Defense counsel that

Defendant’s Offer of Judgment was accepted, and by filing this Notice of Acceptance

through the Western District of Virginia ECF system, service of this Notice of

Acceptance will be provided to Defendant. Pursuant to Federal Rule of Civil Procedure

68 (a), Plaintiffs request that judgment be entered for the agreed-upon sum.

                                                Respectfully submitted,

                                                Westward Investment Properties, LLC
                                                Tony DeMarco West


                                                By:/s/ James B. Feinman
                                                       James B. Feinman




{3633 / 001}
 Case 6:21-cv-00012-EKD Document 15 Filed 04/22/21 Page 2 of 2 Pageid#: 143




James B. Feinman (VSB No. 28125)
Blake K. Huddleston (VSB No. 93572)
James B. Feinman & Associates
P.O. Box 697
Lynchburg, Virginia 24505
Phone: 434-846-7603
Fax: 434-846-0158
jb@jfeinman.com
Counsel for Plaintiffs

                              CERTIFICATE OF SERVICE

      I hereby certify that the Plaintiffs’ Notice of Acceptance under Rule 68 (a), filed
through the ECF system on April 22, 2021, will be sent electronically to the registered
counsel as identified in the Notice of Electronic Filing.

                                                        /s/ James B. Feinman
                                                        Of Counsel




{3633 / 001}
